Dear Mr. Mayeaux:
This office is in receipt of your opinion request of recent date wherein you ask several questions regarding the payment of a sewer bill. One of your citizens had a leak at his home and was given a $225.83 water bill and a $203.60 sewer bill. Pollock Area Water, a separate water system, did not adjust the resident's water bill. You ask if you can adjust the sewer bill because the resident claims that the water did not pass through the sewer system. You also ask if AG-Opinion No. 97-425 is still effective and if it applies to this case.
Attorney General Opinion 97-425 was written on November 12, 1997. The opinion states in part that
    "La. Const. Art. VII, Sect 14 generally prohibits the loan, pledge, or donation of public funds, property or things of value to any person, association or corporation, public or private. If the Town Council adjusts the water bill of a town resident or business when all evidence indicates that the meter was properly read and that the meter was properly working and that the Town is not responsible for the amount claimed, then the Town Council is in essence donating a public thing of value to that resident or business, in violation of the La. Const. Art. VII, Sec 14. . . . such action by the Town is in violation of the constitution and therefore illegal. On the other hand, the Town would not be prohibited from adjusting a water bill that is clearly incorrect, such as in the case of a misread meter. . . . LSA. R.S. 42:1461 imposes a personal obligation upon public officials and employees and prohibits them from misappropriating, misapplying, converting, or misusing any funds or property under the custody or control of the public entity in which the office or employment is held. The breach of this obligation gives rise to an action in favor of the public entity or for the recovery of such funds or property."
A review of the law indicates that La. Const. Art. VII  Sec 14 and LSA R.S. 42:1461 are still current law and are still applicable to this situation. As the earlier opinion indicates, if the sewer bill is in error, then the Town Council can correct the bill. If the sewer bill is not in error, the Town Council cannot correct the bill.
The Town Council must determine if other residents are billed for sewer usage if the water does not pass through their sewer system. If this is the norm and the resident was properly billed, then the Town Council cannot legally adjust the bill.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: KORDICE M. DOUGLAS ASSISTANT ATTORNEY GENERAL
RPI/KMD:twa